PER CURIAM.
This is an appeal and a protective cross-appeal from decrees entered by the district court in consolidated admiralty actions arising out of a ship collision in international waters off the Virginia coast. The opinion of the district court is reported at 224 F.Supp. 705 (E.D.Va. 1963). In that opinion, the district court carefully analyzed the evidence and found the facts. We think its factual *293findings are fully supported by substantial evidence in the record. Further, we think the court below correctly applied the pertinent law. Since the district court opinion fully discusses and we think properly applies the precedents to the issues raised on this appeal, we see nothing to be gained from further elaboration. The decrees are
Affirmed.